internal_revenue_service department of the dm washington dc contact person telephone number in reference to t ep ra t3 date m m ‘ uniform issue list attention legend company a fund m plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative in which rulings are requested under sec_404 and sec_3402 sec_3111 and sec_4975 of the internal_revenue_code_of_1986 the code with respect to amendments to plan x your request was supplemented by letters dated date and date company a established plan x on date plan x is a qualified profit sharing pian under sec_401 of the code and its related trust is tax-exempt under sec_50 a under plan x participants can make cash or deferred elections before- tax contributions and receive matching employer contributions pursuant to plan x's cash_or_deferred_arrangement under sec_401 in addition participants may make after-tax contributions to plan x company a matching_contributions are made on both before- and after-tax contributions up to prescribed limits plan x participants may elect to direct their contributions be invested in up to seven investment funds maintained within the plan including fund m which consists of company a common_stock matching_contributions are invested in the same investment option as that directed for employee contributions a participant's investment in fund m is measured in actual shares of company a common_stock a participant can direct the trustee as to the manner in which to vote the number of shares of company a common_stock allocated to his account within fund m dividends based on the number of shares of company a common_stock allocated to his account within fund m on each dividend record_date in addition a participant receives page each plan x participant and beneficiary with accounts still maintained within plan x can transfer their investments between plan x investment funds including the fund m on a daily basis because plan x participants can transfer into or out of the fund m on a daily basis only those shares actually held by pian m and allocated to a participant on the record_date receive dividends these dividends are paid to the trustee by the dividend disbursing agent effective date company a amended plan x to provide that the portion of plan x invested in the fund m will constitute an employee_stock_ownership_plan esop described in sec_4975 and sec_407 of the employee_retirement_income_security_act_of_1974 erisa the esop portion is treated as a stock_bonus_plan which satisfies the requirements of sec_401 a and e and sec_407 of erisa company a common_stock invested in the fund m satisfies the requirements as a qualifying_employer_security as defined in sec_4975 and sec_409 each plan x participant who had an account within fund m of plan x prior to the referenced amendment of plan x will now have such account maintained within the esop portion of pian x including the account balance maintained in fund m as of the effective date of the amendment participants will continue to have an opportunity on a daily basis to transfer their investments between fund m and the other available investments under plan x a plan x will provide that all cash dividends_paid by company a after the date of the amendment with respect to its common_stock aliocated to participant accounts within the esop will be distributable to participants and or their beneficiaries on a quarterly basis but in no event later than days after the end of the plan_year pian x will also provide that each participant and beneficiary may elect one of the following three distribution methods with respect to company a common_stock dividends elect to receive of the dividend in cash with no additional_amount of compensation deferred into plan x receive of the dividend in cash and make a supplemental plan x deferral from compensation equal to of the dividend paid to the participant pursuant to an election or deemed_election elect to receive the dividend in cash in an amount equal to the maximum supplemental plan x deferral permitted by the code and make a supplemental plan x deferral equal to such amount pursuant to an actual election or deemed_election employee participants who do not return an election form are deemed to have elected method - under method dividend amounts that are not distributed because they exceed the deferral amount permitted by the code are kept in the plan and allocated to the account of the participant a former employee retiree or beneficiary with an account balance in the esop portion of plan x or an active employee who is currently suspended from making page before-tax contributions due to a previous hardship_withdrawal may elect to receive a dividend distribution they cannot make additional contributions to plan x company a's payroll department will act as a dividend disbursing agent on behalf of the plan x trustee trustee for those dividends that are not in excess of the deemed_election amount described above the trustee will pay and disburse to a participant ail applicable esop dividends which were elected to be received by a participant based on the foregoing you request the following rulings that the dividends_paid on company a common_stock heid by the esop portion of plan x on the dividend record_date that are paid_by the trustee or to the payroll department as agent of the trustee in cash to participants within days of the end of the plan_year will be deductible by company a sec_404 in the year paid to participants under that the additional before-tax contributions made to plan x pursuant to the deemed_election in the manner described above will not constitute wages subject_to federal_income_tax withholding under sec_3402 that the dividends disbursed by the payroll department in the manner described above will not constitute wages subject_to old age survivors and disability_insurance_tax or hospital_insurance_tax under sec_3101 or sec_3111 that the dividends_paid by company a on company a common_stock held by the esop on the record_date constitute applicable_dividends under sec_404 irrespective of whether a participant subsequent to the dividend record_date sells all or a portion of the company a common_stock held in his or her account within the esop portion of the pian and transfers the proceeds to other permitted_investments within plan x as long as such dividend is paid to the participant no later than days after the end of the plan_year we are unable to respond to your fifth ruling_request because section dollar_figure of revproc_99_4 r b states that the national_office does not issue a letter_ruling on matters involving a plan's qualified status under sec_401 through and e of the code the facts presented in this request raise the issue of whether plan x is qualified under the applicable sections of the code therefore we are unable to issue a tuling to you at this time sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect fo applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 page sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the pian or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by - a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_1_404_k_-1t q a of the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under sec_404 of the code is not affected by a plan provision which permits participants to elect to receive or not receive payment of dividends sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation based upon your representations the subject dividends on company a stock allocated to the plan participants’ accounts will be paid to the plan participants within dollar_figure days of the close of the plan_year accordingly we conclude with respect to your first ruling_request that cash dividends on shares of company a common_stock will be deductible in the year distributed or paid under sec_404 of the code if such dividends are paid directly to participants or their beneficiaries or by the trustee as its agent no later than days after the close of the plan_year in which the dividends are paid to plan x we also conclude with respect to your fourth ruling_request that the dividends_paid by company a on company a common_stock held by the esop on the record_date constitute applicable_dividends under sec_404 irrespective of whether a participant subsequent to the dividend record_date sells all or a portion of the company a common_stock held in his or her account within the esop portion of the plan and transfers the proceeds to other permitted_investments within plan x as long as such dividend is paid to the participant no later than days after the end of the plan_year with respect to your second ruling_request sec_402 of the code provides in part that contributions made by an employer on behalf of an employee to a_trust which is part of a qualified_cash_or_deferred_arrangement shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contributions will be made to the trust or received by the employee in cash page sec_1_401_k_-1 of the income_tax regulations provides that generally a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 of the code sec_1 k -1 a i of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either - a provide an amount to the employee in the form of a cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation sec_1_401_k_-1 of the regulations provides that a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election further a cash or deferred election can only be made with respect to an amount that would but for the cash or deferred election become currently available after the later of the date on which the employer adopts the cash_or_deferred_arrangement or the date on which the arrangement first becomes effective sec_1_401_k_-1 of the regulations provides that cash or another taxable arnount is currently available to the employee if it has been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee's discretion an amount is not currently available to an employee if there is a significant restriction or limitation on the employee's right to receive the amount before a particular time in the future the determination of whether an amount is currently available to an employee does not depend on whether it has been constructively received by the employee-for purposes of sec_451 of the code sec_1_401_k_-1 of the regulations provides that a qualified_cash_or_deferred_arrangement is a cash_or_deferred_arrangement that satisfies the requirements of paragraphs b c d and e of sec_1 k -1 and that is part of a plan that otherwise satisfies the requirements of sec_401 of the code sec_1 k -1 a ii of the regulations provides that except as otherwise provided in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions sec_1_401_k_-1 of the regulations provides that except as provided in sec_402 of the code and in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are neither includible in an employee's gross_income at the time the cash or other taxable amounts would have been includible in the employee's gross_income but for the cash or deferred election nor at the time the elective contributions are contributed to the plan 27h page federal_income_tax withholding under sec_3402 of the code is imposed on wages as defined in sec_3401 sec_3401 excepts from the definition of wages remuneration paid to or on’behalf of an employee or his beneficiary from or to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust sec_31_3401_a_12_-1 of the employment_tax regulations provides that wages does not include any payment made by an employer on behalf of an employee or his beneficiary into a_trust if at the time of such payment the trust is exempt from tax under sec_501 as an organization described in sec_401 additional_amounts that are deferred into the plan as a result of an actual election or deemed_election as described above are elective contributions that are treated as employer contributions accordingly with respect to your second ruling_request we conclude that if a participant defers current compensation in an amount equal to the esop dividends distributed to the participant under the procedures described above the amounts so deferred will not constitute wages subject_to income_tax_withholding under sec_3402 of the code with respect to your third ruling_request sec_3102 of the code requires employers to withhold the tax imposed by sec_3101 that is the employee portion of tax under the federal_insurance_contributions_act fica from wages as defined in sec_3121 similarly sec_3111 requires the employer to pay the employer portion of the fica tax on wages as defined in sec_3121 under sec_3121 a of the code wages generally means all remuneration for employment the dividends_paid on common_stock held in pian x’s common_stock fund to plan x by company a and distributed to participants in cash are not remuneration for services or remuneration for employment while sec_404 of the code allows a deduction for dividends_paid in cash that section does not cause them to be remuneration for services or remuneration for employment thus they are not wages and are not subject_to fica tax the above rulings are based on the assumption that plan x will be qualified under sec_401 sec_401 sec_409 and sec_4975 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place in addition we are assuming that the subject shares allocated to the participants’ accounts in plan x are applicable_employer_securities within the meaning of sec_404 with respect to the subject dividends in addition this ruling is also based on the assumption that the proposed dividend does not constitute in substance an evasion of taxation within the meaning of sec_404 of the code we are expressing no opinion as to whether or not the disallowance of deductions provided for in that section would be applicable here page this ruling is also based on the assumption that esop dividends received on company a stock will be distributed to all pian x participants in a manner that does not discriminate among plan x participants and will not cause the trustee of plan x to violate the fiduciary requirements of title of the employee_retirement_income_security_act_of_1974 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely va eucs u bern frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc pv
